               Case 20-40124-KKS    Doc 167   Filed 03/25/21   Page 1 of 61




                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION


In re:
                                                      Case No. 20-40124-KKS
JAMES MORRIS RUDNICK,
                                                      Chapter 7
     Debtor.
______________________________/


                       JOINT MOTION OF THE DEBTOR
                AND SC ADVISORS TO APPROVE SETTLEMENT
              BY AND BETWEEN DEBTOR AND SC ADVISORS 7, LLC

         JAMES MORRIS RUDNICK (the “Debtor”) and SC Advisors 7, LLC

(“SCA”) respectfully request the entry of an order approving a compromise between

the Debtor and SCA. In support of this motion, the parties respectfully represent as

follows:

                                      Jurisdiction

         1.     This Court has jurisdiction to consider this motion pursuant to 28

U.S.C. §§157 and 1334. The subject matter of this motion is a core proceeding

pursuant to 28 U.S.C. §157(b). Venue is proper before this Court pursuant to 28

U.S.C. §1408.

         2.     The statutory predicates for the relief sought herein are 11 U.S.C. §§

105, 1107, and 1108 (the “Bankruptcy Code”), Rules 2002 and 9019 of the Federal
                Case 20-40124-KKS     Doc 167     Filed 03/25/21   Page 2 of 61




Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Bankruptcy

Rules 2002-4 and 9019-1.

                                        Background

         3.       On March 23, 2020 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under Chapter 7 of the United States Bankruptcy Code (the

“Bankruptcy Code”).

         4.       SCA is a creditor of the Debtor under separate guaranty agreements that

the Debtor signed in connection with loans made by SCA to various business entities

for certain real estate development projects in which the Debtor was involved. On

July 27, 2020, SCA filed its proof of claim in the amount of $4,775,000.00, which

has been designated as Claim No. 57 on the claims register (the “SCA Claim”).

         5.       SCA filed Adversary Proceeding Case No. 20-4013. In response to the

initial Adversary Complaint, the Debtor filed his Motion to Dismiss Adversary

Complaint and Objection to Entry of Discharge Pursuant to 11 U.S.C. §§ 727(a)

and 727(c) (Doc No. 10 in the Adversary). SCA filed an Amended Adversary

Complaint (the “Amended Complaint”).

         6.       The Debtor filed his Motion to Dismiss the Amended Complaint and on

March 3, 2021, the Court entered its Order Dismissing the Amended Complaint

(Doc. 27) (the “Dismissal Order”). The Dismissal Order gave SCA 21 days from

the conclusion of mediation to file a further amended Adversary Complaint.


                                              2
4833-3702-6511, v. 1
                Case 20-40124-KKS             Doc 167        Filed 03/25/21        Page 3 of 61




         7.       The Chapter 7 Trustee filed the Trustee’s Motion to Approve

Compromise or Settlement with Debtor, James Rudnick (Doc. No. 147) (the

“Chapter 7 Trustee Settlement Motion”), which, subject to Court approval,

resolves all issues as between the Chapter 7 Trustee, the estate, and the Debtor. SCA

filed its Objection to the Chapter 7 Trustee Settlement Motion, which was the only

objection filed to the Chapter 7 Trustee Settlement Motion.

         8.       On March 9, 2021, SCA and the Debtor participated in a mediation with

Roy Kobert.1 The result of this mediation was the Mediated Settlement agreement

(the “Bankruptcy Agreement”) attached hereto as Exhibit A.

         9.       The mediator also mediated issues by and between SCA and James

McClung Du Rant Jr. as Trustee of Capitol Capital Irrevocable Trust (the “CC

Trust”). The result of those efforts was a settlement which is attached hereto as

Exhibit B (the “CC Trust Settlement Agreement”). The CC Trust Settlement

Agreement also requires some action on the part of the Debtor.

         10.      Prior to the Chapter 7 case being commenced, the Debtor had been the

subject of lengthy discovery in-aid-of execution. Post-petition, the Debtor provided

substantial discovery2 to the Chapter 7 Trustee.



1    The Chapter 7 Trustee and her counsel also participated in the mediation via telephone as there were certain
intertwined issues, including SCA’s objection to the Chapter 7 Trustee Settlement Motion.
2 The Debtor produced tens of thousands of pages of documents, participated in informal discovery to and responded
to inquiries from both the Chapter 7 Trustee and SCA. The CC Trust also provided substantial discovery and responses
to inquires as well.

                                                         3
4833-3702-6511, v. 1
                Case 20-40124-KKS            Doc 167       Filed 03/25/21       Page 4 of 61




                                        Terms of Compromise

         11.      The Bankruptcy Agreement, along with the CC Trust Settlement

Agreement and the Chapter 7 Trustee Settlement, will resolve all outstanding issues

in this Chapter 7 case.

         12.      Subject to the approval of this Court, the Debtor and SCA entered into

the Bankruptcy Agreement. The material terms of the Bankruptcy Agreement are:3

                  (a)SCA shall receive a lump sum payment of
         $100,000.00. Pending approval of the Bankruptcy Agreement
         and the Trustee Settlement, the $100,000 shall be deposited in
         escrow with counsel for the Debtor on or before March 30, 2021
         and paid to SCA upon the entry of final non-appealable orders
         approving the Bankruptcy Agreement and the Trustee
         Settlement.

                  (b)  SCA shall be entitled to a Stipulated non-
         dischargeable judgment in favor of SCA and against the Debtor
         in the amount of $300,000 (the “Consent Judgment”),
         substantially in the form of Exhibit B attached to the Bankruptcy
         Agreement, to be held in escrow with SCA’s attorney. SCA
         agrees that it shall not seek entry of the Consent Judgment for a
         period of twelve months, subject to the Debtor’s compliance with
         the Bankruptcy Agreement and the CC Trust Settlement
         Agreement. Debtor agrees to participate in the preparation of
         and/or sign any documents, now or at any point in the future,
         necessary for SCA to obtain the Consent Judgment. This
         includes, without limitation, re-executing a new Consent
         Judgment and related documents if there are problems with the
         Consent Judgment. The Parties anticipate that the Consent


3
  To the extent that the summary of the terms of the Bankruptcy Agreement conflict with the terms of the actual
Bankruptcy Agreement, the terms of the actual Bankruptcy Agreement shall govern. Unless otherwise defined herein,
capitalized terms shall have the same meaning as in the Bankruptcy Agreement.

                                                       4
4833-3702-6511, v. 1
                Case 20-40124-KKS    Doc 167     Filed 03/25/21   Page 5 of 61




         Judgment, if filed, would be filed in the United States District
         Court for the Northern District of Florida, Tallahassee Division.


                  (c)The Parties will jointly request that the hearing on
         the Bankruptcy Agreement and any objections thereto be
         scheduled immediately before the hearing on SCA’s objection to
         the Chapter 7 Trustee Settlement. SCA shall immediately
         withdraw the Objection to the Chapter 7 Trustee Settlement
         conditioned upon the Bankruptcy Agreement being approved by
         the Court.


                  (d) The Parties agree to adopt and execute mutual
         releases similar to the scope of the Mutual Releases as defined
         and described in the Chapter 7 Trustee Settlement, however with
         a carve out for (i) contractual rights of SCA and (ii) the duties of
         the Parties in the Bankruptcy Agreement and the CC Trust
         Settlement Agreement.

                  (e) SCA and the Chapter 7 Trustee have or shall enter
         into a separate stipulation regarding the review, treatment, and
         allowance of the SCA Claim.

                  (f)  The Parties agree that the Debtor shall be solely
         responsible for any and all mediator fees due and owing above
         the retainer that has been paid by each side.

                  (g) The Parties agree to obtain an ex parte order tolling
         the deadline to amend the Adversary per the Court’s Order (Doc.
         27), pending approval of the Bankruptcy Agreement and the
         Chapter 7 Trustee Settlement.

                  (h) The Debtor shall execute a mutually acceptable
         affidavit, substantially in the form attached to the Bankruptcy
         Agreement, containing factual statements describing the
         Debtor’s arm’s length relationship to SCA and its
         representatives.




                                             5
4833-3702-6511, v. 1
                Case 20-40124-KKS      Doc 167     Filed 03/25/21   Page 6 of 61




                              Standards for Court Approval

         13.      The law favors compromises of disputes over litigation. In re Bicoastal

Corp., 164 B.R. 1009, 1016 (Bankr. M.D. Fla. 1993) (Paskay, C.J.). A proposed

settlement should be approved unless it yields less than the lowest amount that the

litigation could reasonably produce. In re Holywell Corp., 93 B.R. 291, 294 (Bankr.

S.D. Fla. 1988) (Weaver, J.). In In re Justice Oaks II, Ltd., 898 F.2d 1544 (11th Cir.

1990), cert. denied 498 U.S. 959, (1990), the court enunciated certain factors which

must be considered in determining whether to approve a compromise. These factors

include the following:

                  (a)   The probability of success in the litigation;

                  (b)   The difficulties, if any, to be encountered in the
                        matter of collection;

                  (c)   The complexity of the litigation involved, and the
                        expense, inconvenience, and delay necessarily
                        attending it; and

                  (d)   The paramount interest of the creditors and a
                        proper deference to their reasonable views in the
                        premises.
Id.

         14.      The compromise should be approved because the Justice

Oaks factors are satisfied:

                  (a) The probability of success in the litigation: The
         Debtor is confident in his chances of success on the merits in the
         litigation. However, success is not guaranteed and the Court did
         allow SCA to amend its Complaint.

                                               6
4833-3702-6511, v. 1
                Case 20-40124-KKS     Doc 167     Filed 03/25/21   Page 7 of 61




                  (b)The difficulties, if any, to be encountered in the
         matter of collection: The Debtor feels that even if successful,
         SCA would have great difficulty in collecting any amounts from
         the Debtor. However, the expense and inconvenience of dealing
         with post-judgment collection efforts on a non-dischargeable
         debt would be inordinate. This factor weighs in favor of
         approving the settlement.


                  (c)  The complexity of the litigation involved and the
         expense, inconvenient, and delay necessarily attending it: The
         issues raised in the Adversary Proceeding are somewhat complex
         and there are trusts and various entities involved in this
         bankruptcy case. The expense of litigating would be great and
         certainly inconvenient. Moreover, the litigation would cause
         delay in the closing of the case and the distributions to the
         creditors. The Trustee Settlement will result in a payment of
         $500,000 to the estate. If this settlement is not approved, the
         Trustee Settlement may be delayed.

                  (d)  The paramount interests of the creditors and a
         proper deference to their reasonable views in the premises: The
         two largest creditors, AMG32304, LLC and BBX, both voiced
         approval of the Trustee Settlement at the hearing to approve the
         Trustee Settlement. In addition, approval of the settlement will
         result in a quicker distribution to creditors and less expense for
         the estate. This factor weighs in favor of approval.


         15.      Accordingly, the Justice Oaks factors are satisfied and the settlement

should be approved.

         16.      The parties request that the Court consider the Bankruptcy Settlement

and the Chapter 7 Trustee Settlement Motion simultaneously as the resolution of

each is inter-dependent.


                                              7
4833-3702-6511, v. 1
                Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 8 of 61




.

         WHEREFORE, the Debtor respectfully requests that the Court enter an order:

(a) granting this motion; (b) approving the compromise as reflected in the

Bankruptcy Agreement; (c) authorizing the Debtor and SCA to take all steps

necessary to consummate the Bankruptcy Agreement; and (d) providing such further

relief as is just.

                                        /s/ Edward J. Peterson
                                        Edward J. Peterson
                                        Florida Bar No. 0014612
                                        Stichter, Riedel, Blain & Postler, P.A.
                                        110 E. Madison Street, Suite 200
                                        Tampa, Florida 33602-4718
                                        Telephone: (813) 229-0144
                                        Email: epeterson@srbp.com
                                        Attorneys for Debtor




                                          8
4833-3702-6511, v. 1
                Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 9 of 61




                           CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the Debtor’s Motion to

Approve Settlement By and Between Debtor and SC Advisors 7, LLC has been

furnished on this 25th day of March, 2021, by the Court’s electronic mail noticing

system to all parties receiving electronic noticing as set forth below and by U.S. mail

to all creditors not receiving electronic noticing set forth on the Court’s mailing

matrix.


                                        /s/ Edward J. Peterson
                                        Edward J. Peterson


                          ELECTRONIC MAILING LIST

    •    John A. Anthony janthony@anthonyandpartners.com ,
         efilings@anthonyandpartners.com; euzonwanne@anthonyandpartners.com;
         sdavis@anthonyandpartners.com
    •    Judson C. Brandt jbrandt@clarkpartington.com,
         ldunlap@clarkpartington.com; vhoyt@clarkpartington.com
    •    Robert C. Bruner rbruner@brunerwright.com,
         melanie@brunerwright.com; twright@brunerwright.com;
         yvonne@brunerwright.com
    •    Elizabeth R Brusa ebrusa@bradley.com, ddecker@bradley.com;
         ebrusa@ecf.courtdrive.com
    •    Sherry Chancellor sherry.chancellor@yahoo.com, FL50@ecfcbis.com
    •    Sherry F. Chancellor sherry.chancellor@yahoo.com, dandwh@aol.com
    •    James M. Donohue jdonohue@ausley.com, sshaffer@ausley.com
    •    Brant Hargrove hargrovelaw@embarqmail.com
    •    Michael Howard Moody Michael.Moody@MichaelHMoodyLaw.com,
         8483@notices.nextchapterbk.com
    •    Edward J. Peterson epeterson.ecf@srbp.com, epeterson@srbp.com
    •    Robert James Powell rpowell@moorheadlaw.com ,
         hyefremov@moorheadlaw.com; eservice@moorheadlaw.com

                                          9
4833-3702-6511, v. 1
                Case 20-40124-KKS   Doc 167    Filed 03/25/21   Page 10 of 61




    •    Scott A. Remington sremington@clarkpartington.com,
         ldunlap@clarkpartington.com; cblackledge@clarkpartington.com
    •    Brian G. Rich brich@bergersingerman.com,
         efile@bergersingerman.com; rperez@bergersingerman.com;
         efile@ecf.inforuptcy.com
    •    Jerry D. Tamayo jdt@trippscott.com , hbb@trippscott.com;
         eservice@trippscott.com
    •    Charles M. Tatelbaum cmt@trippscott.com, hbb@trippscott.com;
         eservice@trippscott.com
    •    William Terpening terpening@terpeninglaw.com ,
         connelly@terpeninglaw.com
    •    Andrew Grant Tretter atretteresq@gmail.com ,
         brock@terpeninglaw.com; terpening@terpeninglaw.com
    •    United States Trustee USTPRegion21.TL.ECF@usdoj.gov
    •    Byron Wright twright@brunerwright.com , melanie@brunerwright.com;
         yvonne@brunerwright.com




                                          10
4833-3702-6511, v. 1
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 11 of 61
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 12 of 61
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 13 of 61
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 14 of 61
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 15 of 61
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 16 of 61
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 17 of 61
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 18 of 61
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 19 of 61
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 20 of 61
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 21 of 61
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 22 of 61




                     EXHIBIT A
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 23 of 61
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 24 of 61
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 25 of 61
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 26 of 61
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 27 of 61
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 28 of 61




      18
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 29 of 61
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 30 of 61




                     EXHIBIT A
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 31 of 61
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 32 of 61
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 33 of 61
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 34 of 61
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 35 of 61
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 36 of 61
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 37 of 61




           18
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 38 of 61




             18
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 39 of 61
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 40 of 61




                      EXHIBIT B
            Case 20-40124-KKS       Doc 167    Filed 03/25/21    Page 41 of 61




                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF FLORIDA
                             TALLAHASSEE DIVISION

SC ADVISORS 7, LLC,              )
                                 )
      Plaintiff,                 )
                                 )
vs.                              ) CIVIL ACTION NO.: _____________
                                 )
JAMES RUDNICK                    )
                                 )
      Defendant.                 )
_________________________________/

              STIPULATION TO ENTRY OF CONSENT JUDGMENT

       Plaintiff, SC ADVISORS 7, LLC (“SCA”) and Defendant, JAMES RUDNICK (the

“Defendant”) stipulate to the entry of Consent Judgment in SCA’s favor and against

Defendant (“Consent Stipulation”), and state as follows:

       1.     This Court has jurisdiction over the subject matter of this action and over

each party hereto, and venue is proper in the Northern District of Florida.

       2.     SCA and Defendant are parties to that certain Mediated Settlement

Agreement (Bankruptcy Settlement), dated as of March 18, 2021 (the “Agreement”), which

calls for a consent judgment against Defendant to be held by SCA and not recorded or

executed upon for a period of twelve (12) months and subject to Defendant’s compliance

with the Agreement. Upon Rudnick’s compliance with the terms of the Agreement, the

consent judgment shall be null and void and of no effect.

       3.     In the event of a default by Rudnick under the terms of the Agreement, SCA

and Defendant agree the Consent Judgment, in the form attached hereto as Exhibit “A”
            Case 20-40124-KKS       Doc 167       Filed 03/25/21   Page 42 of 61




(the “Consent Judgment”), may be entered by this Court without further notice to any party

or other proceeding.

       4.     Defendant agrees to be bound by the provisions of the Consent Judgment

pending approval by this Court.

 RUDNICK:                                 SCA:

 James Rudnick                            SC Advisors 7, LLC

 _____________________________            By:___________________________________

 Date: _____________                      Print Name:

                                          Its:

                                          Date: _________________




                                         [Insert Filing Atty Signature Block]

                             CERTIFICATE OF SERVICE

       I hereby certify that on ________, a true and correct copy of the foregoing was

electronically filed with the Court and furnished by email service to:

 Edward J. Peterson, III
 Stichter Riedel Blain & Prosser, P.A.
 110 E. Madison Street, Suite 200
 Tampa, FL 33602
 epeterson@srbp.com
 epeterson.ecf@srbp.com
 Counsel for Defendant



                                                   Attorney

                                              2
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 43 of 61




                     EXHIBIT A
            Case 20-40124-KKS      Doc 167     Filed 03/25/21   Page 44 of 61




                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                            TALLAHASSEE DIVISION

SC ADVISORS 7, LLC,                      )
                                         )
      Plaintiff,                         )
                                         )
vs.                                      ) CIVIL ACTION NO.: _____________
                                         )
JAMES RUDNICK                            )
                                         )
      Defendant.                         )

                              CONSENT JUDGMENT

      WHEREAS, James Rudnick (“Rudnick”) and SC Advisors 7, LLC (“SCA” and

together with Rudnick hereinafter referred to as the “Parties”) consent to entry of this

Consent Judgment pursuant to the terms and conditions of that certain Mediated Settlement

Agreement (Bankruptcy Settlement), dated as of March 18, 2021 (the “Agreement”),

entered into by and among the Parties.

      WHEREAS, SCA is a creditor of Rudnick under separate guaranty agreements (the

“Guaranty Agreements”) that Rudnick signed in connection with loans made by SCA to

various business entities for certain real estate development projects in which Rudnick was

involved.

      WHEREAS, on March 23, 2020, Rudnick filed his voluntary petition under Chapter

7 of Title 11 of the United States Code, in the United States Bankruptcy Court in the

Northern District of Florida, Tallahassee Division, assigned Case No. 20-bk-40124-KKS

(the “Bankruptcy Case”).
           Case 20-40124-KKS         Doc 167       Filed 03/25/21   Page 45 of 61




      WHEREAS, SCA initiated in the Bankruptcy Case that certain adversary proceeding

against Rudnick, assigned Adv. Case No. 20-04013-KKS (the “Adversary”) and filed an

objection to the Chapter 7 Trustee’s Motion to Approve Compromise or Settlement (the

“Objection”).

      WHEREAS, the Parties agreed to resolve the issues and claims between them,

including those related to the Guaranty Agreements and Bankruptcy Case and the subject

of the Adversary and Objection, pursuant to the terms and conditions of the Agreement.

      WHEREAS, Rudnick and SCA have stipulated to the entry of this non-

dischargeable Consent Judgment solely upon a default under the Agreement.

      WHEREAS, SCA has agreed to not seek entry of this Consent Judgment for a period

of twelve (12) months, subject to Rudnick’s compliance with the Agreement.

      It is therefore ORDERED, ADJUDGED, and DECREED:

      1.        Judgment is hereby entered in favor of SC Advisors 7, LLC and against

James Rudnick in the total amount of THREE HUNDRED THOUSAND DOLLARS AND

00/100 ($300,000.00), subject to the terms and conditions set forth in the Agreement.

      2.        This Consent Judgment against Rudnick and in favor of SCA is excepted

from the bankruptcy discharge pursuant to 11 U.S.C. §523(a)(2).

      3.        Subject to Rudnick’s compliance with the terms of the Agreement, SCA shall

refrain from recordation and execution on this Consent Judgment for a period of twelve

(12) months. Upon Rudnick’s compliance with the terms of the Agreement, this Consent

Judgment shall be null and void and of no effect.




                                               2
            Case 20-40124-KKS      Doc 167       Filed 03/25/21   Page 46 of 61




       4.     In the event of a default by Rudnick under the terms of the Agreement, SCA

may immediately record this Consent Judgment in this Court with Rudnick waiving any

notice prior to entry and recordation of the Consent Judgment and execute on this Consent

Judgment for the amount stated herein pursuant to applicable law, plus interest from the

date of recordation of this Consent Judgment, and reasonable attorneys’ fees and expenses

associated with such collection efforts, less any payments.

       5.     This Consent Judgment may only be amended by written agreement of the

Parties.

       Dated this _____ day of ___________________, 202__.

                           [SIGNATURE PAGES TO FOLLOW]




                                             3
           Case 20-40124-KKS       Doc 167       Filed 03/25/21   Page 47 of 61




                                         RUDNICK:
                                         James Rudnick

                                         ____________________________________


STATE OF FLORIDA
COUNTY OF ___________

      I, the undersigned authority, a Notary Public in and for said County in said State,
hereby certify that James Rudnick, whose name is signed the foregoing Consent Judgment
and who is known to me, acknowledged before me on this day that, being informed of the
contents of said instrument, he, executed the same voluntarily for and as the act of said
company.

      Given under my hand this the _____ day of March, 2021.


                                         ___________________________________
                                         Notary Public
                                         My Commission Expires: _______________




                                             4
           Case 20-40124-KKS       Doc 167       Filed 03/25/21   Page 48 of 61



                                         SCA:
                                         SC Advisors 7, LLC

                                         By: ___________________________________
                                         Print Name:
                                         Its:

STATE OF ____________
COUNTY OF _____________

       I, the undersigned authority, a Notary Public in and for said County in said State,
hereby certify that __________________,                , SC Advisors 7, LLC, whose
name is signed to the foregoing Consent Judgment, and who is known to me, acknowledged
before me on this day that, being informed of the contents of the instrument, he, as such
officer and with full authority, executed the same voluntarily for and as the act of SC
Advisors 7, LLC.
       .

      Given under my hand and seal this ________ day of March, 2021.


                                         _____________________________________
                                         Notary Public
                                         My Commission expires:_________________




                                             5
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 49 of 61




                     EXHIBIT C
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 50 of 61
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 51 of 61
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 52 of 61




                      EXHIBIT B
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 53 of 61
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 54 of 61
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 55 of 61
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 56 of 61
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 57 of 61
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 58 of 61
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 59 of 61




           18
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 60 of 61




              18
Case 20-40124-KKS   Doc 167   Filed 03/25/21   Page 61 of 61
